Title: To John Adams from James Searle, 10 June 1789
From: Searle, James
To: Adams, John



Dear Sir
Philadelphia 10th. June 1789.

I was duely favoured with your obliging letter of the 15th. of last Month and feel myself not a little gratified with the renewal of a correspondence with Mr. Adams, a friend for whom I feel a most exalted respect and affection.—
When I took the liberty to write to you last I mentioned my happy situation in business, and my independent feelings, but I hope I have not been misunderstood by Mr. Adams in that declaration, or that I meant that Surly haughty English independence that many make it their boast to feel; On the contrary Sir I am clearly in sentimt. with your ilk that we are all (or ought to be) Brothers in this mutable State, and depend much upon each other for Acts of Kindness and Brotherly love, Indeed it is very commode for me to think so at present, because I am going to claim the honour of being your relation in his sense of the word, and in consequence to ask a Brotherly piece of Kindness from you, which I persuade myself you will not with-hold from me.
To come to the point, I have now laying before our Council in this State An Account and a Claim which I have against the State for my Agency & Expenses in endeavouring to effect a loan for the State, and the Comptroller general of the State thro’ whose office my Acct. must first pass, & who is my friend, tells me that he is convinced a few lines from you to me expressive of your opinion that I took the most effectual measures on my arrival in Holland to obtain the Aforesaid loan, and that the then Situation of Affairs in Holland would not admit of my obtaining the loan, woud greatly facilitate the Settlement of my claim—Now my Dear Sir as I did myself the honour to consult you agreable to the orders I had received from the Council before I left America, in the early Stages of that business in Holland, and as you will no doubt recollect the difficultys that attended obtaining loans at that time (the Winter of 80 & Spring and Summer of 81.) I humbly request you woud take the trouble at a leisure moment of writing me a few lines on this Subject, and perhaps you may so far gratify me as to give it as your opinion that I did not dishonour the State I represented or neglect their Interests in my endeavours to procure the Loan.
I hope you will pardon the liberty I am now taking wch. I coud only prevail on myself to do, as I am fully convinced of your goodness & friendly disposition to me
I have the honour to be with every Sentiment of Respect / Dr. Sir / your most Obliged & Obed Servt.
James Searle